Title: Théophile Cazenove to Egbert Benson and Alexander Hamilton, 29 May 1797
From: Cazenove, Théophile
To: Benson, Egbert,Hamilton, Alexander


Philadelphia, May 29, 1797. “The enclosed extract of a Letter lately received from General Schuyler will create much uneasiness amongst the Dutch proprietors who have obtained the faculty to hold their Lands in the state of New York ’till the 11th. April 1803. A Law passed in the last Session extends that faculty ’till 1816. provided the Dutch Proprietors shall interest themselves as stockholders or money lenders in the Western Canal Company for an amount of 250,000, Dollars. I send herewith also a copy of the letter from the managers of the Western Canal Company to Mr. Busti. It would be needless to observe how hard & disadvantageous to my friends the conditions offered to them, are. If as Moneylenders at the low rate of 3 ⅌ ct. the mortgage offered is of a nature which will make an execution, most impossible & certainly fruitless—If as Stockholders, they will be only so to appearance—in short the meaning of the proposals translated in plain words is, ‘You shall loose the 250/m Dollars if the undertaking of the Company does not Succeed. And if they Succeed, You shall have 3 ⅌ ct. of Your money.’ … I hope the Indian title for the Genesee Lands will be obtained this Year, but for more than a part cannot be expected. In the actual state of things both here & in Europe it is not only possible but it is probable that neither exertions nor moderate prices will procure the Sale of all the Lands in the possession of our Dutch friends, at least not at a price equal to the risks, cares & casualties to which the proprietors are Submitted nor proportioned to the long credit the Sale of such a quantity of acres of Land will require.…”
